Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149102                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  VICTORIA BROWN and JAMES                                                                                David F. Viviano,
  BROWN,                                                                                                              Justices
            Plaintiffs-Appellees,
  v                                                                 SC: 149102
                                                                    COA: 320730
                                                                    Wayne CC: 11-006128-NI
  RACHEL WONSACK and IRENE LOVE,
          Defendants-Appellants.

  ____________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the question presented should be reviewed by this Court before consideration by the
  Court of Appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2014
           h0616
                                                                               Clerk